PER CURIAM:
Cleo Anthanett Christopher appeals the district court’s order dismissing her disability discrimination, harassment, and retaliation claims. We have reviewed the *138record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Christopher v. St. Vincent DePaul of Baltimore, Inc., No. 1:12-cv-02309-CCB (D.Md. Feb. 7, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.